DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                            
This office action is in response to the RCE filed on 10/27/2022.  Claims 1-18 remain pending with claims 1, 6, 11 and 15 have been amended.                                  

Response to Arguments
Applicant's arguments filed 10/27/2022 have been fully considered but are moot because the arguments do not apply to any of the current rejection.                                   

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,955,667. Although the claims at issue are not identical, they are not patentably distinct from each other because they all claiming a near eye display system with nearly identical structure.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to use the claimed features of the reference patent to arrive at the instant claim, yielding predictable results and no more than one having ordinary skill in the art would expect from such an arrangement, as shown below.              

                
Instant Application 17/117,113
Reference Patent 10,955,667
1.  A near eye display system, comprising:  
     display screen, displaying a left-eye image and a right-eye image;     
     a graphic processing unit, coupled to the display screen, configured to control positions of the left-eye image and the right-eye image on the display screen;                
      a lens group, comprising a left-eye and a right-eye lens, the left-eye lens being disposed on an optical transmission path of the left-eye image, the right-eye lens being disposed on an optical transmission path of the right-eye image; 
      an interpupillary distance adjustment device, comprising a first mechanical structure physically coupled to at least one of the left-eye lens and the right-eye lens to adjust a lateral distance in a lateral direction between the left-eye lens and the right-eye lens;                 
      a  focal length adjustment device, comprising a second mechanical structure physically coupled to the left-eye lens and the right-eye lens to adjust a longitudinal distance between the left-eye lens and the left-eye of a user and a longitudinal distance between the right-eye lens and a right-eye of the user;                  
      a detection unit, configured to detect a value of the lateral distance between the left-eye lens and the right-eye lens before and after the adjustment by the interpupillary distance adjustment device as a result of adjustment of the lateral distance between the left-eye lens and the right-eye lens by the interpupillary distance adjustment device; and
     a control unit, 
     …            
2.  The near eye display system according to claim 1, wherein the display screen is single-piece display device, and the left-eye image and the right-eye image are respectively displayed on a left-half and a right-half of the single-piece display device.                          
3.  The near eye display system according to claim 1, wherein the display screen is double-piece display device, and the double-piece display device comprises a left-eye display device and a right-eye display device, wherein the left-eye display device displays the left-eye image, and the right-eye display device displays the right-eye image.                    

1.  A near eye display system, comprising:    
     a display screen, displaying a left-eye image and a right-eye image;                    
     a graphic processing unit, coupled to the display screen, and configured to control sizes of the left-eye image and the right-eye image on the display screen;            
      a lens group, comprising a left-eye lens and a right-eye lens, the left-eye lens being disposed on an optical transmission path of the left-eye image, the right-eye lens being disposed on an optical transmission path of the right-eye image;   
      a focal length adjustment device, comprising a mechanical structure physically coupled to the left-eye lens and the right-eye lens to adjust a longitudinal distance between the left-eye lens and the left-eye of a user and a longitudinal distance between the right-eye lens and a right-eye of the user;             
      a detection unit, configured to detect an adjustment amount of the focal length adjustment device or actual distances of the left-eye lens and the right-eye lens moved in a longitudinal direction; and 
      a control unit, coupled to the graphic processing unit, the focal length adjustment device and the detection unit, 
      …   

2.  The near eye display system according to claim 1, wherein the display screen is a single-piece display device, and the left-eye image and the right-eye image are respectively displayed on a left-half and a right-half of the single-piece display device.                  
3.  The near eye display system according to claim 1, wherein the display screen is a double-piece display device, and the double-piece display device comprises a left-eye display device and a right-eye display device, wherein the left-eye display device displays the left-eye image, and the right-eye display device displays the right-eye image.              


       
Instant App 17/117,113  

Claim 2 

Claim 3

Claim 4 

Claim 5 

Ref Patent
10,955,667 

Claim 2 

Claim 3 

Claim 6 

Claim 4 



Claims 6-10 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-8 of U.S. Patent No. 10,955,667. Although the claims at issue are not identical, they are not patentably distinct from each other because they all claiming a near eye display system with nearly identical structure.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to use the claimed features of the reference patent to arrive at the instant claim, yielding predictable results and no more than one having ordinary skill in the art would expect from such an arrangement, as shown below.                           
Instant Application 17/117,113 
Reference Patent 10,955,667 
6.  A near eye display system, comprising:   
     display screen, displaying a left-eye image and a right-eye image;            
     a graphic processing unit, coupled to the display screen, configured to control positions of the left-image and the right-eye image on the display screen;            
     a lens group, comprising a left-eye lens and a right-eye lens, the left-eye lens being disposed on an optical transmission path of the left-eye image, the right-eye lens being disposed on an optical transmission path of an right-eye image;   
      a focal length adjustment device, comprising a second mechanical structure physically coupled to the left-eye lens and the right-eye lens to adjust a longitudinal distance between the left-eye lens and a left-eye of a user and a longitudinal distance between the right-eye lens and a right-eye of the user;    
      a detection unit, configured to detect values of the actual distances of the left-eye lens and the right-eye lens moved in the lateral direction as detected by the detection unit as a result of adjustment of the lateral distance between the left-eye lens and the right-eye lens by the interpupillary distance adjustment device; and
   a control unit, …
7.  A near eye display system, comprising:   
     a display screen, comprising a left-eye display device for displaying a left-eye image and a right-eye display device for displaying a right-eye image;             
     a graphic processing unit, coupled to the display screen, and configured to control sizes of the left-eye image and the right-eye image on the display screen;        
     a lens group, comprising of a left-eye lens and a right-eye lens, the left-eye lens being disposed on an optical transmission path of the left-eye image, the right-eye lens being disposed on an optical transmission path of the right-eye image;   
     a focal length adjustment, comprising a mechanical structure physically coupled to the left-eye lens and the right-eye lens to adjust a longitudinal distance between the left-eye display device and the left-eye lens and a longitudinal distance between the right-eye display device and the right-eye lens;         
      a detection unit, configured to detect an adjustment amount of the focal length adjustment device, or actual distance of the left-eye display device and the right-eye display device moved in a longitudinal direction; and 
     a control unit, …  

  
       
Instant App 17/117,113  

Claim 7

Claim 8

Claim 9 

Claim 10

Ref Patent
10,955,667 

Claim 2 

Claim 3 

Claim 6 

Claim 8



Claims 11-14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-13 of U.S. Patent No. 10,955,667. Although the claims at issue are not identical, they are not patentably distinct from each other because they all claiming an operation method for a near eye display system with nearly identical steps.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to use the claimed features of the reference patent to arrive at the instant claim, yielding predictable results and no more than one having ordinary skill in the art would expect from such an arrangement, as shown below.                                            
Instant Application 17/117,113
Reference Patent 10,955,667
11.  A operation method for a near eye display system, the near eye display system comprising a display screen, a graphic processing unit, a lens group, an interpupillary distance adjustment device, a focal length adjustment device, a detection unit, and a control unit, wherein the lens group comprises a left-eye lens and a right-eye lens, the interpupillary distance adjustment device comprises a first mechanical structure physically coupled to at least one of the left-eye lens and the right-eye lens, the focal length adjustment device comprises a second mechanical structure physically coupled to at least one of the left-eye lens and the right-eye lens, and the operation method comprises:  
       detecting distance …
       performing a calculation for visual magnifications of the left-eye image and the right-eye image by the control unit based on the adjustment amount of the focal length adjustment device detected by the detection unit or based on the actual distance of the left-eye lens and the right-eye lens moved in the longitudinal direction detected by the detection unit; displaying a compensated left-eye image and a compensated right-eye image on the display screen by the graphic processing unit according to the compensation rates of the left-eye image and the right-eye image determined by the control unit, such that sizes of a left-side visual image and a right-side visual image seen by the user are identical …      

9.  An operation method for a near eye display system, the near eye display system comprising a display screen, a graphic processing unit , a lens group, a focal length adjustment device, a detection unit, and a control unit, wherein the lens group comprises a left-eye lens and a right-eye lens, the focal length adjustment device comprises a mechanical structure physically coupled to at least one of the left-eye lens and the right-eye lens, and the operation method comprises: 
      detecting an adjustment amount of the focal length adjustment device … 
      performing a calculation for visual magnifications of a left-eye image and a right-eye image to be displayed on the display screen by the control unit based on the adjustment amount of the focal length adjustment device detected by the detection unit or based on the actual distances of the left-eye lens and the right-eye lens moved in the longitudinal direction detected by the detection unit, and determining compensation rates of the left-eye image and the right-eye image according to a result of the calculation; and 
       displaying a compensated left-eye image and a compensated right-eye image on the display screen by the graphic processing unit according to the compensation rates of the left-eye image and the right-eye image determined by the control unit such that sizes of a left-side visual image and a right-side visual image seen the user are identical.                   


Instant App 17/117,113  

Claim 12 

Claim 13

Claim 14 



Ref Patent
10,955,667 

Claim 10 

Claim 12

Claim 13 





Claims 15-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-13 of U.S. Patent No. 10,955,667. Although the claims at issue are not identical, they are not patentably distinct from each other because they all claiming an operation method for near eye display system with nearly identical steps.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to use the claimed features of the reference patent to arrive at the instant claim, yielding predictable results and no more than one having ordinary skill in the art would expect from such an arrangement, as shown below.                              
Instant Application 17/117,113
Reference Patent 10,955,667
15.  A operation method for a near eye display system, the near eye display system comprising a display screen, a graphic processing unit, a lens group, an interpupillary distance adjustment device, a focal length adjustment device, a detection unit, and a control unit, wherein the lens group comprises a left-eye lens and a right-eye lens, the interpupillary distance adjustment device comprises a first mechanical structure physically coupled to at least one of the left-eye lens and the right-eye lens, the focal length adjustment device comprises a second mechanical structure physically coupled to at least one of the left-eye lens and the right-eye lens, and the operation method comprises:  
       detecting distance …
       …
       performing a calculation for visual magnifications of the left-eye image and the right-eye image by the control unit based on the adjustment amount of the focal length adjustment device detected by the detection unit or based on the actual distance of the left-eye lens and the right-eye lens moved in the longitudinal direction detected by the detection unit; 
       displaying a compensated left-eye image and a compensated right-eye image on the display screen by the graphic processing unit according to the compensation rates of the left-eye image and the right-eye image determined by the control unit, such that sizes of a left-side visual image and a right-side visual image seen by the user are identical …      

9.  An operation method for a near eye display system, the near eye display system comprising a display screen, a graphic processing unit , a lens group, a focal length adjustment device, a detection unit, and a control unit, wherein the lens group comprises a left-eye lens and a right-eye lens, the focal length adjustment device comprises a mechanical structure physically coupled to at least one of the left-eye lens and the right-eye lens, and the operation method comprises: 
      detecting an adjustment amount of the focal length adjustment device … 
      …
      performing a calculation for visual magnifications of a left-eye image and a right-eye image to be displayed on the display screen by the control unit based on the adjustment amount of the focal length adjustment device detected by the detection unit or based on the actual distances of the left-eye lens and the right-eye lens moved in the longitudinal direction detected by the detection unit, and determining compensation rates of the left-eye image and the right-eye image according to a result of the calculation; and 
       displaying a compensated left-eye image and a compensated right-eye image on the display screen by the graphic processing unit according to the compensation rates of the left-eye image and the right-eye image determined by the control unit such that sizes of a left-side visual image and a right-side visual image seen the user are identical.                   


Instant App 17/117,113  

Claim 16 

Claim 17

Claim 18 



Ref Patent
10,955,667 

Claim 10 

Claim 12

Claim 13 





 
Conclusion
Any inquiry concerning this communication from the examiner should be directed to Fred Tzeng whose telephone number is 571-272-7565.  The examiner can normally be reached on weekdays from 2:0 pm to 10:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone numbers for the organization where this application or proceeding is assigned are 517-273-8300 for regular communications and 571-273-7565 for After Final communications.          
Informal regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                           
	If you would like assistance from a USPTO Customer Service Representative or 

access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000 (IN USA).                                    
						/FRED TZENG/                                                                                    Primary Examiner, Art Unit 2625                                                                                                                    	
FFT
December 17, 2022